DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
There is no lead line for reference character 120 in Fig. 11.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  The structures represented by reference characters 100, 220, 221, 221a, 221c and 232a in the embodiment shown in Figs. 11-13 are distinct from the structures represented by these same reference characters in the embodiment shown in Figs. 1-10.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
2.	The disclosure is objected to because of the following informalities: The term “hub 124” in both paragraphs [0132] and [0133] should be replaced with the term -- hub 100 -- to be consistent with the remainder of the disclosure.  
Appropriate correction is required.

Claim Objections
3.	Claim 2 is objected to because of the following informality:  The parenthesis before the term “comprises” should be deleted to correct an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6, 8, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spahr et al. (US 2017/0305188 A1; hereinafter “Spahr”).
	Regarding claims 1-6, 8 and 9, Spahr discloses a spoke attachment flange 2, 12 for a hub 1 for a bicycle wheel 300, said flange having an annular body 2, 12 extending coaxially to a rotation axis and having a plurality of seats 3 for housing enlarged heads 102 of spokes 100, wherein at least one first seat 3 of said plurality of seats comprises: a first access opening 7 made on a first front face 22 of said annular body and configured to allow the insertion of the enlarged head of a first spoke 104 in said first seat (paragraphs [0086] and [0090]); a first outlet opening 9 made on a radially outer surface 52 of said annular body and configured to allow a stem 114, 124 of said first spoke to exit from said first seat (Fig. 2); wherein said first outlet opening is defined by a first hole 9 or by a first slot and in that said first access opening and said first outlet opening are connected to one another through a first connection channel 59 that defines on said first front face a first slit at 59 that extends from said first access opening towards said first outlet opening without reaching said radially outer surface (Figs. 4 and 5), wherein said first access opening comprises, at least at said first connection channel, an abutment surface (at undercut 18 of receiving pocket 8) for the enlarged head of said first spoke when the first spoke is tensioned, wherein said abutment surface is substantially spherical (evident from paragraph [0111]; Figs. 4 and 10), wherein said annular body comprises a first non-through recess 62 made on said first front face in a position adjacent to the first access opening on a substantially opposite side to the 3) of said plurality of seats comprises: a second access opening (a second 7) made on said first front face and configured to allow the insertion of the enlarged head of a second spoke (a second 104) in said second seat; a second outlet opening (a second 9) made on said radially outer surface and configured to allow a stem 114, 124 of said second spoke to exit from said second seat (Fig. 2); wherein said second access opening and said second outlet opening are connected to one another through a second connection channel (a second 59) that defines on said first front face a slit at 59 that extends from said second access opening towards said second outlet opening without reaching said radially outer surface (Figs. 4 and 5); and said second outlet opening is defined by a second slot extending along a substantially axial direction (Fig. 2), wherein said second access opening comprises, at least at said second connection channel, an abutment surface (at undercut 18 of receiving pocket 8) for the enlarged head of said second spoke when the second spoke is tensioned, wherein the abutment surface for the enlarged head of said second spoke is substantially spherical (evident from paragraph [0111]; Figs. 4 and 10), wherein said second connection channel extends from said second access opening along a non-radial direction (Figs. 4 and 5), and wherein said first outlet opening is defined by a first hole 9 arranged in a position adjacent to said first front face (Figs. 6 and 7).
	Regarding claim 15, Spahr discloses a method for mounting a spoke 100 with an enlarged head 102 and a stem 114, 124 on a flange 2, 12 of a hub 1 for a bicycle wheel 300, the method comprising the steps of: inserting an end portion of said stem in a first access opening 7 made on a first front face 22 of the flange (Fig. 10; paragraph [0155]); making said stem slide along a first connection channel 59 that connects said access opening to an outlet opening 9 made on a 2, 12 and defined by a hole or a slot (Figs. 2 and 10; paragraphs [0116-0117]), said first connection channel defining on said first front face a first slit at 59 that extends from said first access opening towards said outlet opening without reaching said radially outer surface (Figs. 4 and 5); making said stem exit from said outlet opening (Figs. 2 and 10; paragraphs [0116-0117]); and, tensioning said spoke (not shown, but implicit from Fig. 1).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Spahr in view of Spahr et al. (US 2017/0305189 A1; hereinafter “Spahr ‘189”.
Regarding claims 10, 11, 13 and 14, Spahr discloses all of the limitations of these claims, as noted above in section 6, with the exception of the at least second seat comprising a second access opening on a second front face of the annular body axially opposite to the first front face.
	Spahr ‘189, however, teaches a spoke attachment flange 2 which includes a plurality of seats with at least one seat comprising a first access opening 3 made on a first front face of the annular body, and at least one seat comprising a second access opening 4 on a second front face of the annular body axially opposite to the first front face (Figs. 2 and 3; paragraph [0079]).
	It would have been obvious to one having ordinary skill in the art to have modified the spoke attachment flange of Spahr, by forming at least second seat comprising a second access opening on a second front face of the annular body axially opposite to the first front face, such as taught by Spahr ‘189, as a well-known alternative flange arrangement that would enable ease of spoking while also providing a compact hub configuration.
	Regarding claim 12, although Spahr discloses the use of a first non-through recess 62 on the first front face as noted above, Spahr fails to disclose its hub flange having a second non-through recess made on the second front face.
	Nonetheless, it would have been obvious to one having ordinary skill in the art to have modified Spahr, as modified by Spahr ‘189, by including a second non-through recess on the second front face as a mere duplication of parts that would provide predictable results for minimizing the weight of the spoke attachment flange.  Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which the court held that mere duplication of parts had no patentable significance unless a new and unexpected result is produced.


Allowable Subject Matter
10.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Fantin et al. (EP 3112183 A1; hereinafter “Fantin”) teaches a spoke attachment flange with access openings 15a, 15b on respective first and second front faces of the annular body as shown in Fig. 2.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Kip T Kotter/Primary Examiner, Art Unit 3617